Exhibit 10.44
EXECUTIVE CHANGE OF CONTROL AGREEMENT
This Executive Change of Control Agreement (this “Agreement”) is made as of
November 28, 2017 to be effective as of January 1, 2018 (the “Effective Date”),
by and among State Auto Financial Corporation, an Ohio corporation (“State Auto
Financial”), State Auto Property and Casualty Insurance Company, an
Iowa-domiciled insurance company (“State Auto P&C”), State Automobile Mutual
Insurance Company, an Ohio-domiciled mutual insurance company (“State Auto
Mutual”), and Michael E. LaRocco (“Executive”). State Auto Financial, State Auto
P&C, State Auto Mutual and each of their respective insurer subsidiaries and
affiliates, present and future, are hereinafter collectively referred to as
“State Auto.”
Background Information
A.State Auto P&C is the principal operating subsidiary of State Auto Financial
and the employer of record of all employees of State Auto. State Auto Financial
is a majority-owned, publicly-traded holding company subsidiary of State Auto
Mutual. State Auto Mutual is the ultimate controlling entity in the State Auto
holding company system.
B.State Auto desires to establish and maintain a sound and vital management team
as an important part of State Auto’s overall corporate strategy and as an
essential means of protecting and enhancing the interests of State Auto, the
Boards of State Auto Financial and State Auto Mutual (collectively, the
“Boards”), and their shareholders and policyholders, respectively. As part of
this corporate strategy, State Auto desires to act in the best interests of
State Auto to address Executive’s continued service to State Auto and available
benefits in the event of an actual or threatened Change of Control (as defined
herein) of State Auto Financial or State Auto Mutual.
C.Executive is a party to an Employment Agreement with State Auto dated as of
the same date as this Agreement, as it may be amended from time to time (the
“Employment Agreement”). The Employment Agreement does not address the impact of
a Change in Control, except to incorporate by reference the provisions of this
Agreement. Therefore, in the event of a Change of Control and the termination of
Executive’s employment, as described in Section 2.2 of this Agreement within the
time period described therein, the payments and benefits provided to Executive
under this Agreement will be in lieu of any payments or benefits that might
otherwise be payable under the Employment Agreement.
Statement of Agreement
The parties hereby acknowledge the accuracy of the foregoing Background
Information and hereby agree as follows:
Article I Definitions.
As used in this Agreement, the following defined terms shall have the meanings
set forth below:
1.1Annual Base Salary means the greater of (a) the highest annual rate of base
salary in effect for Executive during the 12-month period immediately prior to a
Change of Control, or (b) the annual rate of base salary in effect on the date
Executive’s employment is terminated.
1.2Average Annual Award means the average of the annual aggregate bonus under
the Short Term Incentive Plans (or its successors) earned by Executive in each
of the three (3) calendar years immediately preceding the calendar year in which
the Change of Control occurs.
1.3Cause shall be given the meaning used in the Employment Agreement.
1.4Change of Control means the occurrence of any of the following:
(a)Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of State Auto Financial representing
thirty percent (30%) or more of the combined voting power of State Auto
Financial’s then outstanding securities, excluding (i) any acquisition by State
Auto Financial or any Subsidiary; (ii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by State Auto Financial, a
Subsidiary or State Auto Mutual; or (iii) any acquisition by State Auto Mutual;
or
(b)A majority of the Board of Directors of State Auto Financial at any time is
comprised of other than Continuing Directors; or



--------------------------------------------------------------------------------



(c)Any event or transaction State Auto Financial would be required to report in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Exchange Act; or
(d)Any of the following occurs:
(i)a merger or consolidation of State Auto Financial, other than a merger or
consolidation in which the voting securities of State Auto Financial immediately
prior to the merger or consolidation continue to represent (either by remaining
outstanding or being converted into securities of the surviving entity) more
than fifty percent (50%) of the combined voting power of State Auto Financial or
surviving entity immediately after the merger or consolidation with another
entity;
(ii)a sale, exchange, lease, mortgage, pledge, transfer, or other disposition
(in a single transaction or a series of related transactions) of all or
substantially all of the assets of State Auto Financial which shall include,
without limitation, the sale of assets or earning power aggregating more than
fifty percent (50%) of the assets or earning power of State Auto Financial on a
consolidated basis;
(iii)a reorganization, reverse stock split, or recapitalization of State Auto
Financial which would result in any of the foregoing; or
(iv)a transaction or series of related transactions having, directly or
indirectly. the same effect as any of the foregoing.
(e)With respect to State Auto Mutual, any of the following occurs:
(i)State Auto Mutual affiliates with or is merged into or consolidated with a
third party and as a result, a majority of the Board of Directors of State Auto
Mutual or its successor is comprised of other than Continuing Directors; or
(ii)State Auto Mutual completes a conversion to a stock insurance company and as
a result of which a majority of the Board of Directors of State Auto Mutual or
its successor is comprised of other than Continuing Directors.
Notwithstanding the foregoing, for purposes of this Change of Control
definition, the percentage of securities ownership listed under subsection (a)
above [i.e., thirty percent (30%)] shall increase or decrease, as the case may
be, such that the percentage of securities ownership is consistent with any
future changes to the percentage of securities ownership represented in the
Change of Control definition in the State Auto Financial Corporation 2017 Long
Term Incentive Plan or any successor plan, as amended from time to time.
1.5Code means the Internal Revenue Code of 1986, as amended.
1.6Confidential Information shall be given the meaning used in the Employment
Agreement.
1.7Continuing Director of State Auto Financial or State Auto Mutual, as the case
may be, means a director who was either:
(a)first elected or appointed as a director on or prior to the Effective Date;
or
(b)subsequent to the Effective Date was elected or appointed as a director if
such director was first nominated by the Nominating and Governance Committee of
State Auto Financial or the Nominating and Governance Committee of State Auto
Mutual, as the case may be, or appointed by at least two-thirds of the total
number of the then Continuing Directors of State Auto Financial or State Auto
Mutual, as the case may be.
1.8Directly or Indirectly means on Executive’s own behalf, or as an officer,
director, shareholder, member, partner, owner, agent, consultant, advisor, coach
or employee of any corporation, partnership, limited liability company or other
entity.
1.10Disability shall be given the meaning used in the Employment Agreement.
1.10Employee Benefits means the benefits and service credit for benefits as
provided under any and all employee retirement income and welfare benefit
policies, plans, programs or arrangements in which Executive is entitled to
participate, including without limitation any stock option, stock purchase,
stock appreciation, savings, pension, supplemental executive retirement, or
other retirement income or welfare benefit, deferred compensation, incentive
compensation, group or other life, health, medical/hospital, or other insurance
(whether funded by actual insurance or



--------------------------------------------------------------------------------



self-insured by State Auto), disability, salary continuation, expense
reimbursement and other employee benefit policies, plans, programs or
arrangements that may now exist (and as may be modified from time to time) or
any equivalent successor policies, plans, programs or arrangements that may be
adopted hereafter (and as may be modified from time to time), providing benefits
at least as great in a monetary equivalent as are payable thereunder prior to a
Change of Control.
1.11Good Reason means the occurrence of any one or more of the following:
(a)The assignment to Executive of duties which are materially and adversely
different from or inconsistent with the duties, responsibilities and status of
Executive’s position at any time during the 12-month period prior to a Change of
Control, or which result in a significant reduction in Executive’s authority and
responsibility as the Chief Executive Officer of State Auto;
(b)Except as may be required due to Exigent Circumstances, as defined in the
Employment Agreement, (i) a reduction by State Auto in Executive’s Annual Base
Salary in place as of the day immediately prior to a Change of Control; (ii)
after a Change of Control the failure to grant salary increases and bonus
payments on a basis comparable to those granted to other executives of State
Auto; or (iii) a reduction of Executive’s most recent Average Annual Award prior
to a Change of Control;
(c)After a Change of Control, a demand by State Auto that Executive relocate to
a location in excess of 35 miles from the location where Executive is based as
of the day immediately prior to a Change of Control, or in the event of any such
relocation with Executive’s express written consent, the failure of State Auto
or a Subsidiary to pay (or reimburse Executive for) all reasonable moving
expenses incurred by Executive relating to a change of principal residence in
connection with such relocation and to indemnify Executive against any loss in
the sale of Executive’s principal residence in connection with any such change
of residence and any reasonable expenses incurred by Executive that are directly
attributable to such sale (for purposes of this provision, “loss” is understood
to mean a sale of such principal residence at a price less than the adjusted
basis in such residence);
(d)The failure of State Auto to obtain a satisfactory agreement from any
successor to State Auto to assume and agree to perform this Agreement, as
contemplated in Section 5.1 of this Agreement;
(e)The failure of State Auto to provide Executive with substantially the same
Employee Benefits that were provided to him immediately prior to the Change of
Control, or with a package of Employee Benefits that, though one or more of such
benefits may vary from those in effect immediately prior to a Change of Control,
is substantially comparable in all material respects to such Employee Benefits
taken as a whole; or
(f)Any material reduction in Executive’s compensation or benefits or a material
adverse change in Executive’s location or duties, if such material reduction or
material adverse change occurs at any time after the commencement of any
discussion with a third party relating to a possible Change of Control of State
Auto involving such third party, if such material reduction or material adverse
change is in contemplation of such possible Change of Control and such Change of
Control is actually consummated within 12 months after the date of such material
reduction or material adverse change.
The existence of Good Reason shall not be affected by Executive’s subsequent
incapacity due to physical or mental illness. Executive’s continued employment
shall not constitute a waiver of Executive’s rights with respect to any
circumstance constituting Good Reason under this Agreement. Executive shall
provide State Auto with written notice of his intent to terminate with Good
Reason within a period not to exceed ninety (90) calendar days of the initial
existence of the condition constituting Good Reason. State Auto shall have a
period of thirty (30) calendar days in which it may remedy the condition and
prevent Executive’s termination for Good Reason.
1.12OTIP means the State Auto Financial Corporation One Team Incentive Plan, as
may be amended.
1.13Severance Benefits means the benefits described in Section 2.1 of this
Agreement, as adjusted by the applicable provisions of Section 9.1 of this
Agreement.
1.14Short Term Incentive Plans means the OTIP and any successor short term
incentive compensation plan of State Auto.
1.15Subsidiary means any corporation, insurance company or other entity with a
majority of the voting control of which is directly or indirectly owned or
controlled at the time by State Auto Financial.



--------------------------------------------------------------------------------



1.16Term means the period commencing on the Effective Date of this Agreement and
ending on December 31, 2020, both dates inclusive; provided, however, that if a
Change of Control occurs during the Term of this Agreement, the Term of this
Agreement will be extended for 36 months beyond the end of the month in which
any such Change of Control occurs. Notwithstanding the foregoing, this Agreement
shall terminate upon the termination of the Employment Agreement; provided,
however, that Sections 2.3 and 2.4, Articles IV, VII through X, and Sections
11.3, 11.6 and 11.8 of the Agreement shall survive Executive’s termination of
employment.
Article II Change of Control.
2.1Severance Benefits. In the event that State Auto shall undergo a Change of
Control, and if Executive then becomes entitled to receive Severance Benefits,
State Auto or its respective successor, shall pay or provide to Executive the
following Severance Benefits, adjusted by the applicable provisions of Section
9.1:
(a)Annual Base Salary. In addition to any accrued compensation payable as of
Executive’s termination of employment, a lump sum cash amount equal to
Executive’s Annual Base Salary multiplied by 2.99.
(b)Annual Incentive Compensation. In addition to any compensation otherwise
payable pursuant to Executive’s bonus arrangements, a lump sum cash amount equal
to Executive’s Average Annual Award multiplied by 2.99. In addition, Executive
shall be entitled to receive a prorated annual incentive payment for the year in
which the Change of Control occurred, if otherwise eligible for such annual
incentive. Such prorated annual incentive amount, if any, will be determined
based on the target award levels established for the year in which the Change of
Control occurred.
(c)Stock Options and Other Equity Awards. Stock options and any other types of
equity awards (e.g., restricted shares, performance shares, performance units,
etc.) held by Executive become exercisable upon a Change of Control according to
the terms of the applicable stock option or equity plan and related agreement
(if any) under which such stock options or other equity awards were granted.
(d)Outplacement. State Auto shall pay all fees for outplacement services
incurred by Executive up to a maximum of $35,000, plus provide a travel expense
account of up to $5,000 to reimburse job search travel. Such expenses and
reimbursements shall be limited to those expenses incurred within the two (2)
calendar years following the calendar year of Executive’s separation from
service. Such expenses shall be paid no later than December 31st of the calendar
year following the applicable calendar year in which such reimbursable expense
was incurred.
(e)Health Insurance Reimbursement. State Auto shall pay Executive an amount
equal to State Auto’s then current monthly per employee cost of providing State
Auto’s health insurance benefit multiplied by 36.
In computing and determining Severance Benefits under subsections (a) and (b),
above, a decrease in Executive’s salary or incentive bonus potential shall be
disregarded if such decrease occurs within six (6) months before a Change of
Control, is in contemplation of such Change of Control, and is taken to avoid
the effect of this Agreement should such action be taken after such Change of
Control. In such event, the salary and incentive bonus potential used to
determine Severance Benefits shall be that in effect immediately before the
decrease that is disregarded pursuant to this Section 2.1.
The Severance Benefits provided in subsections (a), (b) and (e) above shall be
contingent upon Executive’s execution of a valid release of State Auto or its
successors and their respective officers, directors, agents and employees, from
any and all actions, suits, proceedings, claims and demands relating to
Executive’s employment. Provided such release is executed and enforceable, the
payment of Severance Benefits shall commence no later than ninety (90) days
after Executive’s termination of employment. In the event that the time period
required by applicable law to obtain a valid and enforceable release (including
the expiration of any revocation period) begins in one calendar year and ends in
another calendar year, notwithstanding the provisions of the previous sentence,
Severance Benefits due to Executive shall commence in the second calendar year.
Notwithstanding the foregoing, if Executive is a “specified employee” as defined
in Code Section 409A, such payment shall be subject to and paid according to the
provisions of Section 2.4, as described below.
Executive acknowledges and agrees that the Severance Benefits provided in this
Section 2.1 shall be the sole severance benefits payable to Executive in the
event of any “change of control” (under any definition) of State Auto, and
Executive hereby waives and relinquishes any and all rights or severance
benefits under any other “change of control” provision applicable to Executive
with respect to his employment by State Auto.
2.2Eligibility for Severance Benefits. State Auto, or its respective successor,
shall pay or provide to Executive the Severance Benefits as defined above, in
the event that Executive becomes eligible for such Severance Benefits because,
during the Term of this Agreement:



--------------------------------------------------------------------------------



(a)Executive’s employment is terminated from all State Auto companies for any
reason other than for Cause or the death or Disability of Executive, within
twenty-four (24) months after a Change of Control; or
(b)Executive terminates employment for Good Reason within twenty-four (24)
months after a Change of Control; or
(c)Executive’s employment is terminated from all State Auto companies for any
reason other than for Cause or the death or Disability of Executive after an
agreement has been reached with an unaffiliated third party, the performance of
which agreement would result in a Change of Control involving such third party,
if such Change of Control is actually consummated within twelve (12) months
after the date of such termination.
Executive’s termination of employment for all purposes under this Agreement
shall be determined to have occurred in accordance with the “separation from
service” requirements of Code Section 409A and applicable Treasury Regulations
and guidance issued thereunder.
2.3Liquidated Damages; Mitigation. State Auto hereby acknowledges that it will
be difficult and may be impossible for Executive to find reasonably comparable
employment, or to measure the amount of damages which Executive may suffer as a
result of termination of employment hereunder. Accordingly, the payment of the
Severance Benefits by State Auto to Executive in accordance with the terms of
this Agreement is hereby acknowledged by State Auto to be reasonable and will be
liquidated damages, and Executive will not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise, nor will any profits, income, earnings or other benefits from any
source whatsoever create any mitigation, offset, reduction or any other
obligation on the part of Executive hereunder or otherwise. State Auto shall not
be entitled to set off or counterclaim against amounts payable hereunder with
respect to any claim, debt or obligation of Executive.
2.4Specified Employee Delay. In the event Executive is a “specified employee” as
defined in Code Section 409A, any payments under this Agreement due to a
separation from service and subject to Code Section 409A shall be delayed until
a date that is six (6) months after the date of separation from service (or, if
earlier, the date of death of Executive). Payments to which a “specified
employee” would otherwise be entitled during the first six (6) months following
the date of separation shall be accumulated and paid as of the first date of the
seventh month following the date of separation from service. Interest shall be
paid on any such delayed payment at the applicable federal rate under Code
Section 7872(f)(2)(A).
Article III Executive’s Rights Under Certain Plans.
Any references to specific employee benefits arrangements in this Agreement are
not intended to exclude Executive from participation in other benefits available
to executive personnel generally or to preclude Executive’s right to other
compensation or benefits as may be authorized by the Boards at any time;
provided that such other compensation or benefits are not severance benefits
payable upon a Change in Control. The provisions of this Agreement and any
payments provided for hereunder shall not reduce any amounts otherwise payable,
or in any way diminish Executive’s existing rights, or rights which would accrue
solely as the result of the passage of time under any compensation plan, benefit
plan, incentive plan, stock option plan, employment agreement or other contract,
plan or arrangement except as may be specified in such contract, plan or
arrangement. Notwithstanding anything contained herein, State Auto agrees that
the severance benefits provided to Executive herein are in addition to any
rights and privileges to which Executive may be entitled as an employee of State
Auto under any retirement, insurance, hospitalization or other plan which may
now or hereafter be in effect, it being understood that, except to the extent
currently provided in such plans, Executive shall have the same rights and
privileges to participate in such plans or benefits as any other employee of
State Auto.
Article IV Confidential Information; Forfeiture Events.
4.1Confidential Information. Executive agrees to receive Confidential
Information of State Auto in confidence, and not to disclose to others, assist
others in the application of, or use for his own gain, such information, or any
part thereof, unless and until it has become public knowledge or has come into
the possession of such other or others by legal and equitable means and other
than as a result of disclosure by Executive. Executive further agrees that, upon
termination of his employment with State Auto, all documents, records, notebooks
and similar repositories (including electronic formats) containing Confidential
Information, including copies thereof, then in Executive’s possession, whether
prepared by him or others, will be left with and/or returned to State Auto.
Executive further agrees that the obligation to maintain confidentiality created
by this Article IV shall continue in effect for the duration of this Agreement
and following the termination of Executive’s employment with State Auto for any
reason.
4.2Forfeiture Events; Clawback Rights.
(a)The Board may, in its sole discretion, require Executive to repay to State
Auto all or any portion of the amounts paid as Severance Benefits if:



--------------------------------------------------------------------------------



(i)Executive violates any non-competition, non-solicitation or confidentiality
covenant applicable to the Executive and for the benefit of State Auto,
including such covenants included in the Employment Agreement;
(ii)It is later discovered that Executive engaged in conduct detrimental to
State Auto during the Employment Term (as defined in the Employment Agreement)
which has a material adverse effect on State Auto as determined by the Board of
Directors of State Auto Mutual, in its sole discretion. For purposes of this
provision, no act or failure to act, on the part of Executive, shall be
considered “detrimental to State Auto” unless it is done, or omitted to be done,
by Executive in bad faith or without reasonable belief that Executive’s action
or omission was in the best interests of State Auto; or
(iii)(A) The amount of any of the Severance Benefits was calculated based upon
the achievement of certain financial results of State Auto that were
subsequently the subject of a financial statement restatement by State Auto; and
(B) The amount of Executive’s Severance Benefits would have been lower than the
amount actually awarded to Executive had the financial results been properly
reported.
Notwithstanding the foregoing, if the Boards determine in their sole discretion
that Executive engaged in fraudulent conduct, then the Boards will seek
repayment of all Severance Benefits.
This provision shall not be the exclusive remedy of State Auto with respect to
such matters.
(b)The terms of any compensation recovery or recoupment policy heretofore or
hereafter adopted by the Boards, including any and all amendments thereto (a
“clawback policy”), are hereby incorporated into this Agreement by reference. In
addition to the terms and conditions set forth in this Agreement and the
Employment Agreement, Executive agrees that any amounts payable or paid to
Executive under this Agreement shall be subject to the terms of any clawback
policy of the Boards.
Article V Successors; Binding Agreement.
5.1As to State Auto. This Agreement shall inure to the benefit of and be binding
upon State Auto, its successors and assigns, including without limitation, any
person, partnership or corporation which may acquire voting control of State
Auto Financial or all or substantially all of its assets and business, or which
may be a party to any consolidation, merger or other transaction that results in
a Change of Control of State Auto Financial or State Auto Mutual. State Auto
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of State Auto to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that State Auto would be required to
perform it if no such succession had taken place. Failure of State Auto to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle Executive to
compensation from State Auto in the same amount and on the same terms to which
Executive would be entitled hereunder if Executive terminated employment for
Good Reason following a Change of Control.
5.2As to Executive. This Agreement shall also inure to the benefit of and be
binding on Executive, his heirs, successors and legal representatives. This
Agreement shall be enforceable by Executive’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. Executive’s rights and benefits under this Agreement may
not be assigned, except that if Executive dies while any amount would still be
payable to Executive hereunder if Executive had continued to live, all such
amounts, unless otherwise provided herein, shall be paid to the beneficiary
indicated on the Beneficiary Designation attached as Exhibit A or, if there is
no such beneficiary, to Executive’s estate. Such payments, if any, shall be made
in the same form and at the same time, as such payment would have been made to
Executive.
Article VI COBRA Continuation Coverage.
Notwithstanding any provision of this Agreement to the contrary, in the event of
any “qualifying event,” as defined in Code Section 4980B, Executive and his
qualifying beneficiaries shall be entitled to continuation of health care
coverage, as provided under Code Section 4980B(f). The foregoing is intended as
a statement of Executive’s continuation coverage rights and is in no way
intended to limit any greater rights of Executive or his qualified
beneficiaries.
Article VII Indemnification; Enforcement Costs; Interest.
7.1Indemnification. State Auto, as provided for in its Amended and Restated
Articles of Incorporation and its Amended and Restated Bylaws, shall indemnify
Executive to the full extent of the general laws of the State of Ohio, now or
hereafter in force, including the advance of expenses under procedures provided
by such laws. From the date of a Change of Control, State



--------------------------------------------------------------------------------



Auto shall (a) for a period of five (5) years after such Change of Control,
provide Executive (including Executive’s heirs, executors and administrators)
with coverage under a standard directors’ and officers’ liability insurance
policy at State Auto’s expense, and (b) indemnify and hold harmless Executive,
to the fullest extent permitted or authorized by the law of the State of Ohio as
it may from time to time be amended, if Executive is (whether before or after
the Change of Control) made or threatened to be made a party to any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative, by reason of the fact that Executive is or was
a director, officer or employee of State Auto or any Subsidiary, or is or was
serving at the request of State Auto or any Subsidiary, as a director, trustee,
officer or employee of an insurance company, corporation, partnership, joint
venture, trust, or other enterprise. The indemnification provided by this
Section 7.1 shall not be deemed exclusive of any other rights to which Executive
may be entitled under the charter or bylaws of State Auto or of any Subsidiary,
or any agreement (including the Employment Agreement), vote of shareholders or
disinterested directors, or otherwise, both as to action in Executive’s official
capacity and as to action in another capacity while holding such office, and
shall continue as to Executive after Executive has ceased to be a director,
trustee, officer or employee and shall inure to the benefit of the heirs,
executors and administrators of Executive.
7.2Enforcement Cost. State Auto is aware that, upon the occurrence of a Change
of Control, the Board or a shareholder or policyholder of State Auto, as the
case may be, may then cause or attempt to cause State Auto to refuse to comply
with their obligations under this Agreement, or may cause or attempt to cause
State Auto to institute, or may institute, litigation, arbitration or other
legal action seeking to have this Agreement declared unenforceable, or may take,
or attempt to take, other action to deny Executive the benefits intended under
this Agreement. In these circumstances, the purpose of this Agreement could be
frustrated. It is the intent of State Auto that Executive not be required to
incur the expenses associated with the enforcement of Executive’s rights under
this Agreement by litigation, arbitration or other legal action nor be bound to
negotiate any settlement of Executive’s rights hereunder under threat of
incurring such expenses because the cost and expense thereof would substantially
detract from the benefits intended to be extended to Executive under this
Agreement. Accordingly, if following a Change of Control it should appear to
Executive that State Auto has failed to comply with any of their obligations
under this Agreement, or in the event that State Auto or any other person takes
any action to declare this Agreement void or unenforceable, or institute any
litigation or other legal action designed to deny, diminish or to recover from
Executive, the benefits intended to be provided to Executive hereunder, State
Auto irrevocably authorizes Executive from time to time to retain counsel (legal
and accounting) of Executive’s choice at the expense of State Auto as provided
in this Section 7.2 to represent Executive in connection with the calculation of
the Code Section 280G reduction, or the initiation or defense of any litigation
or other legal action, whether by or against State Auto or any director,
officer, stockholder or other person affiliated with State Auto. Notwithstanding
any existing or prior attorney-client relationship between State Auto and such
counsel, State Auto irrevocably consents to Executive entering into an
attorney-client relationship with such counsel, and in that connection State
Auto and Executive agree that a confidential relationship shall exist between
Executive and such counsel. The reasonable fees and expenses of counsel selected
from time to time by Executive as provided in this Section 7.2 shall be paid or
reimbursed to Executive by State Auto on a regular, periodic basis upon
presentation by Executive of a statement or statements prepared by such counsel
in accordance with their customary practices.
7.3Interest. In any action involving this Agreement, Executive shall be entitled
to prejudgment interest on any amounts found to be due him from the date such
amounts would have been payable to Executive pursuant to this Agreement at an
annual rate of interest equal to the prime commercial rate in effect at the
corporation’s principal bank or their successor from time to time during the
prejudgment period plus four percent.
Article VIII Cooperation with Regard to Litigation.
Executive agrees to cooperate with State Auto for a period of two (2) years
following Executive’s termination of employment by being reasonably available to
testify on behalf of State Auto in any action, suit or proceeding, whether
civil, criminal, administrative or investigative, and to assist State Auto in
any such action, suit or proceeding by providing information and meeting and
consulting with the Boards or their counsel or counsel to State Auto as
reasonably requested by the Boards or such counsel. Executive shall be
reimbursed by State Auto for any expenses (including, but not limited to, legal
fees) reasonably incurred by Executive in connection with his compliance with
the foregoing covenant.
Article IX Payment of Taxes and Timing.
9.1Excess Severance Payment. If any Severance Benefit or other benefit paid or
provided under Section 2.1, or the acceleration of stock option vesting, would
be subject to excise tax pursuant to Code Section 4999 (or any similar federal
or state excise tax), but would not be so subject if the total of such payments
would be reduced by ten percent (10%) or less, then such payment shall be
reduced by the minimum amount necessary so as not to cause State Auto to have
paid an Excess Severance Payment as defined in Code Section 280G(b)(1) and so
Executive will not be subject to Excise Tax pursuant to Code Section 4999. The
calculation of the Code Section 280G reduction shall be approved by State Auto’s
independent certified public accounting firm engaged by State Auto immediately
prior to the Change of Control and the calculation shall be provided



--------------------------------------------------------------------------------



to Executive in writing. Executive shall then be given fifteen (15) days; or
such longer period as Executive reasonably requests and to which State Auto
agrees, such agreement not to be unreasonably withheld, to accept or reject the
calculation of the Code Section 280G reduction. If Executive rejects the Code
Section 280G reduction calculation and the parties are thereafter unable to
agree within an additional forty-five (45) days, the arbitration provisions of
Section 10.1 shall control. State Auto shall reimburse Executive for all
reasonable legal and accounting fees incurred with respect to the calculation of
the Code Section 280G reduction and any disputes related thereto. Any payments
owed to Executive under this Section 9.1, which are subject to the rules under
Code Section 409A and related regulations, shall be made to Executive no later
than the end of the calendar year following the calendar year in which the taxes
are remitted to the taxing authority. In the event that the amount of any
Severance Benefit that would be payable to or for the benefit of Executive under
this Agreement must be modified or reduced to comply with this provision, it
shall be modified or reduced on a pro-rata basis. In no event shall the total
payments be reduced by more than ten percent (10%) in order to avoid treatment
as an Excess Severance Payment.
9.2Withholding of Taxes. State Auto may withhold from any amounts payable under
this Agreement all federal, state, city or other taxes as required by law;
provided, however, that such payment may not exceed the amount of such taxes due
as a result of the payments due under this Agreement.
In accordance with Code Section 409A and the regulations issued thereunder, this
Agreement shall permit the payment of amounts necessary to (a) satisfy the
employment tax withholding obligations that arise under this Agreement prior to
the date that payment may otherwise be made under this Agreement and/or (b)
satisfy the excise tax or underpayment penalties owed under Code Section 409A in
the event of a violation of Code Section 409A under this Agreement.
9.3Delayed Payments. In the event of a genuine dispute between State Auto or any
Subsidiary and Executive regarding the amount or timing of benefits under this
Agreement, a delay in the payment of amounts under this Agreement shall not
cause Executive to violate Code Section 409A to the extent that such delay
satisfies the conditions set forth in Code Section 409A and applicable
regulations thereunder.
9.4Savings Clause. If any payments otherwise payable to Executive under this
Agreement are prohibited or limited by any statute or regulation in effect at
the time the payments would otherwise be payable (any such limiting statute or
regulation a “Limiting Rule”):
(a)State Auto will use its best efforts to obtain the consent of the appropriate
governmental agency to the payment by State Auto to Executive of the maximum
amount that is permitted (up to the amounts that would be due to Executive
absent the Limiting Rule); and
(b)Executive will be entitled to elect to have apply, and therefore to receive
benefits directly under, either (i) this Agreement (as limited by the Limiting
Rule) or (ii) any generally applicable State Auto severance, separation pay
and/or salary continuation plan that may be in effect at the time of Executive’s
termination.
Following any such election, Executive will be entitled to receive benefits
under this Agreement or plan elected only if and to the extent the Agreement or
plan is applicable and subject to its specific terms.
Article X Arbitration.
10.1Arbitration. The method for resolving any dispute arising out of this
Agreement shall be binding arbitration in accordance with this Section 10.1.
Except as provided otherwise in this Section 10.1, arbitration pursuant to this
Section 10.1 shall be governed by the Employment Arbitration Rules of the
American Arbitration Association. A party wishing to obtain arbitration of an
issue shall deliver written notice to the other party, including a description
of the issue to be arbitrated. Within fifteen (15) calendar days after either
party demands arbitration, State Auto and Executive shall each appoint an
arbitrator. The fees and expenses of these arbitrators shall be paid by State
Auto. Within fifteen (15) additional calendar days, these two arbitrators shall
appoint the third arbitrator by mutual agreement; if they fail to agree within
this fifteen (15) calendar day period, then the third arbitrator shall be
selected promptly pursuant to the rules of the American Arbitration Association
for Employment Arbitration. The arbitration panel shall hold a hearing in
Columbus, Ohio, within ninety (90) calendar days after the appointment of the
third arbitrator. The fees and expenses of the third arbitrator, and any
American Arbitration Association fees, shall be paid by State Auto. Both State
Auto and Executive may be represented by counsel (legal and accounting) and may
present testimony and other evidence at the hearing. Each party shall be
responsible for the legal fees and other expenses incurred by each party. Within
ninety (90) calendar days after commencement of the hearing, the arbitration
panel will issue a written decision; the majority vote of two of the three
arbitrators shall control. The majority decision of the arbitrators shall be
binding on the parties. Executive shall be entitled to seek specific performance
of Executive’s rights under this Agreement during the period of time that any
dispute or controversy arising under or in connection with this Agreement is
pending.



--------------------------------------------------------------------------------



Article XI General Provisions.
11.1Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the impact of a Change of Control on Executive,
and completely supersedes any prior verbal or written agreements or arrangements
between the parties hereto, if any, related to a Change of Control. The parties
hereto agree that this Agreement cannot be hereafter amended, modified or
supplemented in any respect, except by a subsequent written agreement signed by
both parties hereto. The parties also agree that this Agreement shall be amended
and/or modified as necessary to comply with Code Section 409A or regulations
issued thereunder as well as requirements or regulations issued under the
Dodd-Frank Wall Street Reform and Consumer Protection Act, as applicable.
11.2Applicable Law. This Agreement shall be governed in all respects by the laws
of the State of Ohio, without giving effect to any of its conflict of law
provisions.
11.3Notices. All notices under this Agreement shall be in writing and will be
duly given if sent by United States registered or certified mail, return receipt
requested, to the respective parties to the addresses set forth below or such
other addresses as the parties may hereafter designate in writing for such
purpose:
(a)If to either State Auto Financial, State Auto P&C or State Auto Mutual, to
518 East Broad Street, Columbus, Ohio 43215, Attention: Corporate Secretary; and
(b)If to Executive, to the last address on file with State Auto.
If the parties by mutual agreement supply each other with email addresses for
the purposes of providing notice by email, such notice shall also be proper
notice under this Agreement. Notice sent by certified or registered mail shall
be effective two (2) days after deposit by delivery to the U.S. Post Office.
11.4Assignment. Except as expressly provided herein, neither this Agreement nor
any rights, benefits or obligations hereunder may be assigned by Executive
without the prior written consent of State Auto Mutual and State Auto Financial.
11.5Capacity.
(a)State Auto Financial, State Auto P&C and State Auto Mutual represent and
warrant to Executive that they have the capacity and right to enter into this
Agreement and perform all of their obligations under this Agreement without any
restriction by any agreement, document, restrictive covenant or otherwise.
(b)Executive represents and warrants to State Auto Financial, State Auto P&C and
State Auto Mutual that he has the capacity and right to enter into this
Agreement and perform all of his services and other obligations under this
Agreement without any restriction by any agreement, document, restrictive
covenant or otherwise, except as provided in Section (E)(2) of Article XI of the
Employment Agreement.
11.6Waiver. The failure by a party to exercise or enforce any of the terms or
conditions of this Agreement will not constitute or be deemed a waiver of that
party’s rights hereunder to enforce each and every term of this Agreement. The
failure by a party to insist upon strict performance of any of the terms and
provisions herein will not be deemed a waiver of any subsequent default in the
terms or provisions herein.
11.7Rights and Remedies Cumulative. All rights and remedies of the parties
hereunder are cumulative.
11.8Divisibility. The provisions of this Agreement are divisible. If any such
provision shall be deemed invalid or unenforceable, it shall not affect the
applicability or validity of any other provision of this Agreement, and if any
such provision shall be deemed invalid or unenforceable as to any periods of
time, territory or business activities, such provision shall be deemed limited
to the extent necessary to render it valid and enforceable.
11.9Captions and Titles. Captions and titles have been used in this Agreement
only for convenience and in no way define, limit or describe the meaning of any
Article or any part thereof.
11.10Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
11.11Code Section 409A Compliance. It is the intention of both Executive and
State Auto that the benefits and rights to which Executive could be entitled to
under this Agreement be exempt from or, to the extent that the requirements of
Code Section 409A apply, comply with Code Section 409A and the Treasury
Regulations thereunder, and the provisions of this Agreement shall be construed
in a manner consistent with that intention. If Executive or State Auto believes,
at any time, that any such benefit or right that is subject to Code Section 409A
does not so comply, it shall



--------------------------------------------------------------------------------



promptly advise the other and shall negotiate reasonably and in good faith to
amend the terms of such benefits and rights so that they comply with Code
Section 409A (with the most limited possible economic effect on Executive and
State Auto).
SIGNATURES APPEAR ON NEXT PAGE






















--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have signed this Agreement which is effective as
of the Effective Date.

State Auto Financial CorporationBy/s/ Robert E. BakerRobert E. Baker, Chair of
the State Auto Financial Corporation Compensation CommitteeState Auto Property
and Casualty Insurance CompanyBy/s/ Robert E. BakerRobert E. Baker, Chair of the
State Auto Financial Corporation Compensation CommitteeState Automobile Mutual
Insurance CompanyBy/s/ Robert E. BakerRobert E. Baker, Chair of the State Auto
Financial Corporation Compensation CommitteeExecutiveBy/s/ Michael E.
LaRoccoMichael E. LaRocco







--------------------------------------------------------------------------------



Exhibit A
Beneficiary Designation and Notice Form
Beneficiary Designation
In the event of my death, I direct that any amounts due me under this Agreement
to which this Beneficiary Designation is attached shall be distributed to the
person designated below. If no beneficiary shall be living to receive such
assets they shall be paid to the administrator or executor of my estate.



Beneficiary:Ann LaRoccoRelationship to Executive:WifeDate:11/28/2017EXECUTIVE/s/
Michael E. LaRoccoMichael E. LaRocco






